Case 1:20-cv-01031-BAB Document 27                 Filed 05/04/21 Page 1 of 1 PageID #: 4368




                            IN UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   EL DORADO DIVISION

STEPHANIE DARROUGH                                                                      PLAINTIFF

vs.                                   Civil No. 1:20-cv-01031

ANDREW SAUL                                                                           DEFENDANT
Commissioner, Social Security Administration


                                           JUDGMENT

       Comes now the Court on this the 4th day of May 2021, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and GRANTS the

Defendant’s Unopposed Motion To Reverse and Remand. ECF No. 25. The decision of the

Commissioner of Social Security is reversed, and this matter is remanded to the Commissioner

pursuant to sentence four, 42 U.S.C. § 405(g).

       If Plaintiff wishes to request an award of attorney's fees and costs under the Equal Access

to Justice Act (EAJA), 28 U.S.C. § 2412, an application may be filed up to thirty (30) days after

the judgment becomes "not appealable," i.e., thirty (30) days after the sixty (60) day time for appeal

has ended. See Shalala v. Schaefer, 509 U.S. 292, 296, 113 S.Ct. 2625 (1993); 28 U.S.C. §§

2412(d)(1)(B),(d)(2)(G).

       IT IS SO ORDERED AND ADJUDGED.

                                                      /s/ Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES JUDGE
